Citation Nr: 0946899	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-26 904 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant had active service from January 1972 to June 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In connection with his appeal the Veteran testified at a 
hearing at the RO in March 2008, and before the undersigned 
Veterans Law Judge, via videoconference, in August 2009; the 
Veteran accepted such hearing in lieu of an in-person hearing 
before a Member of the Board.  See 38 C.F.R. § 20.700(e) 
(2009).  A transcript of each hearing is associated with the 
claims file.

The Board notes that the Veteran perfected an appeal of a 
November 2006 denial of service connection for erectile 
dysfunction.  However, that claim was ultimately granted by 
the RO in a December 2008 rating decision.  Accordingly, that 
matter is no longer on appeal.

The Board notes that, although the RO characterized the claim 
for service connection for CFS as an application to reopen a 
previously denied claim, the Board notes that the first 
denial of such a claim was in February 2002.  The Veteran 
filed a general notice of disagreement, but specifically 
mentioned the denial as to CFS in an attached letter.  While 
the July 2002 statement of the case did not list that issue, 
the appeal remained pending at the time the June 2007 
statement of the case (which included that issue) was sent.  
Accordingly, the Board has characterized that issue as a 
claim for service connection on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran has submitted additional evidence, which has not 
been considered by the RO, and which is not accompanied by a 
waiver of the Veteran's right to such consideration.  The 
Board cannot consider such evidence without first remanding 
the case to the agency of original jurisdiction for initial 
consideration or obtaining the appellant's waiver.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Moreover, the document submitted by the Veteran is labeled as 
a psychological consult, dated in September 2009, and signed 
by E.S., who is identified as a licensed social worker and 
doctor of theology.  That document includes what is purported 
to be a medical opinion concerning the etiology of the 
claimed CFS and generalized anxiety disorder.  However, the 
document is not on any official letterhead of a medical 
practice or other agency identified as offering counseling or 
similar services, and it includes near-verbatim recitations 
of information previously submitted by the Veteran and 
attributed to him in written argument.  Oddly, E.S. provided 
citation to legal precedent for the proposition that a social 
worker can provide an expert opinion.  The Board finds that 
action should be taken to verify the origin of this document 
and to obtain any other pertinent treatment records from E.S.  
See 38 C.F.R. § 3.159(c)(1) (2009).  

In the event that the authenticity of the document signed by 
E.S. is verified, the Board finds that a medical opinion is 
needed to reconcile the findings of E.S. with prior contrary 
opinions, such as March 2007 and May 2008 VA opinions that 
conclude that the Veteran does not have CTS, and an April 
2008 VA opinion, which concludes that it is not possible to 
state without recourse to speculation whether the Veteran's 
generalized anxiety disorder is related to service, or to a 
service-connected disability.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request all 
information and authorization necessary to 
contact and obtain treatment records from 
E.S.  

2.  Then, verify with E.S. his 
professional qualifications, and that he 
actually provided the September 2009 
opinion under his signature.  Also, 
request copies of any pertinent treatment 
records from E.S.  

3.  Then, if a positive response is 
obtained from E.S., obtain a VA medical 
opinion, based on a review of the claims 
file, as to the nature and etiology of the 
claimed CFS and generalized anxiety 
disorder.  

The medical professional chosen to provide 
the opinion should review the evidence of 
record, including the opinion of E.S., and 
prior VA opinions, and provide an opinion 
as to whether the Veteran has CFS and 
generalized anxiety disorder, and if so, 
whether there is a 50 percent or better 
probability that either such diagnosis is 
etiologically related to the Veteran's 
military service or to any service-
connected disability, to include sleep 
apnea.  The rationale for any opinions 
should be provided.

4.  Readjudicate each remanded claim.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


